DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and associated Species I (claims 9-11 and 21-23) in the reply filed on 8/27/2021 is acknowledged.

Claim Objections
Claims 9-11 and 21-23 are objected to because of the following informalities:  
Claim 9, ll. 6: the phrase “prior to the transmission” is suggested to be changed to -- prior to sending --.  Claims 10 and 11 are objected based on their dependency.
Claim 11, Ll. 2: the phrase “the IP address” is suggested to be changed to -- the transmitter IP address --.
Claim 21, ll. 8: the phrase “prior to the transmission” is suggested to be changed to -- prior to sending --.  Claims 22 and 23 are objected based on their dependency.
Claim 23, Ll. 3: the phrase “the IP address” is suggested to be changed to -- the transmitter IP address --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the IP address" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the IP address" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image forming device in claims 10 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub 2002/0016858) in view of Armstrong (US Pub 2005/0216602) and Chung (USP 6470389).

Re claim 9: Sawada discloses a router that connects a first network and a second network (e.g. in figure 13, the router (1000) is connected to different subnets, which is disclosed in ¶ [119].), 

[0118] FIG. 13 is a topological schematic diagram of a network system in which the router 1000 is used.

[0119] The present network system, for example, includes subnets A to F, 1302 to 1307, respectively connected to the PHYS. IFs 1002 to 11007 of the router 1000; a server for authentication 1311 connected to subnet A 1302; a file server 1322 connected to subnet b 1303; a plurality of network ports 409 respectively linked to subnets C to F, 1304 to 1307, allowing end users to freely connect their terminal thereto; and a representative user terminal 1333 connected via a network port 409 to subnet C 1304.


    PNG
    media_image1.png
    456
    391
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    431
    395
    media_image2.png
    Greyscale


comprising a hardware processor that: 
sends a predetermined packet to said second network when the predetermined packet to be sent to said second network is received from said first network, and discards a packet when the packet different from the predetermined packet is received from said first network (e.g. the router contains filtering units that determine whether a received packet has an address directed toward a SV-Auth or authentication server.  If the packet has an address directed toward the authentication server, the packet is forwarded to that destination.  However, if the packet does not include an address to the authentication server, the packet is discarded, which is disclosed in ¶ [123]-[125].). 

[0123] To access the file serer 1322, the user terminal 1333 that is not yet user-authenticated sends a packet 1401 addressed to the file server, that is, with its destination address being the IP address (192. 168.2.2) of the file server 1322. In this case, the packet 1401 is transferred via the PHYS. IF-C 1004 of the router 1000 to the filtering unit C 1014. In the filtering table 1101 of the filtering unit C 1014, as illustrated in FIG. 12, entry #2 exists, on the line of which the content of the destination address condition field 1201 matches the destination 

[0124] Next, a procedure in which the user terminal 1333 is user-authenticated and permitted for access to the file server 1322 will be explained. 

[0125] To gain authentication, the user terminal 1333 sends a packet 1402 with its destination address being the If address (192.168.1.1) of the server for authentication 1311. The packet 1402 is received by the PHYS. IF-C 1004 or the router 100 and transferred to the filtering unit C 1014, The filtering unit C 1014 searches the filtering table 1101 for a match with the packet 1402. In this case, the contents of the address condition fields 1201 on both lines of entries #1 and #2 in the filtering table 1101 match the destination address included in the packet 1401. 


    PNG
    media_image3.png
    554
    379
    media_image3.png
    Greyscale



However, Sawada fails to specifically teach the features of obtains a packet to be sent to said first network from a communication relay device which is connected between said first network and said second network prior to the transmission to said first network.  
However, this is well known in the art as evidenced by Armstrong.  Similar to the primary reference, Armstrong discloses communicating with routers between different networks (same field of endeavor or reasonably pertinent to the problem).    

[0043] Client 12, printer 30, IP telephone 32 and router 26 each may have an "internal" IP address that uniquely identifies the devices on first network 14. For example, client 12, printer 30, IP telephone 32 and router 26 may have the following internal IP addresses on first network 14: 
1 Network Device Internal IP Address Client 12 192.168.1.100 Printer 30 192.168.1.101 IP Phone 32 192.168.1.102 Router 26 192.168.1.1 
[0044] Similarly, directory server 20 and router 28 each may have an internal IP address that uniquely identifies the devices on third network 24. For example, directory server and router 28 may have the following internal IP addresses on third network 24: 
2 Network Device Internal IP Address Directory Server 22 192.168.1.100 Router 28 192.168.1.1 

[0045] In addition, routers 26 and 28 each may have a "public" IP address on second network 22. For example, routers 26 and 28 may be assigned the following public IP addresses on second network 22: 
3 Network Device Public IP Address Router 26 67.113.234.12 Router 28 87.102.27.2 
[0046] Client 12, printer 30 and IP telephone 32 may communicate with one another on first network 14 via network messages that include a source address and a destination address. For example, 
[0047] Directory server 20 is capable of registering and controlling access to information about network devices coupled to first network 14, and of receiving and processing requests for information about registered network devices. Referring now to FIG. 2, an exemplary directory server 20 in accordance with this invention is described. Directory server 20 includes central processing unit ("CPU") 34, memory 36, transmitter 38, receiver 40 and message processor 42. CPU 34 may be any conventional processor, such as a computer, microprocessor, application specific integrated circuit or other similar processor. Memory 36 may be any conventional memory, such as random access memory ("RAM"), floppy disk, hard disk, magnetic disk, optical disk or other similar read/write memory. Transmitter 38 and receiver 40 may be any conventional transmitter and receiver software and/or hardware for sending and receiving data packets over a communications network. Message processor 42 may be hardware, software or a combination of hardware and software that receives and processes messages from network devices, as described in more detail below. CPU 34, memory 36, transmitter 38, receiver 40 and message processor 42 may be included in a single device, or may be distributed amongst multiple devices. 


    PNG
    media_image4.png
    564
    428
    media_image4.png
    Greyscale

However, the combination above fails to specifically teach the feature of rewrites a transmitter IP address of the packet to an IP address of said router and sends to said first network when the packet sent from said communication relay device is obtained.
However, this is well known in the art as evidenced by Chung.  Similar to the primary reference, Chung discloses sending communication through a router to clients and servers on a network (same field of endeavor or reasonably pertinent to the problem).    


(10)   FIG. 3 illustrates a server-side single-address image approach known as network address translation, as described in greater detail in E. Anderson, D. Patterson and E. Brewer, "The Magicrouter, an Application of Fast Packet Interposing," Symposium on Operating Systems Design and Implementation, OSDI, 1996, <http://www.cs.berkeley.edu/.about.eanders/magicrouter/ osdi96-mr-submission.ps>, and Cisco Local Director, <http://www.cisco.com/warp/public/751/lodir/index. html>, which are incorporated by reference herein. As in the TCP router approach of FIG. 2, the client 12 uses the router address RA as a destination IP address in a client request, and the router 32 dispatches the request to a selected server 14-k by changing the destination IP address of each incoming request packet from the router address RA to the address Sk of selected server 14-k. However, in the network address translation approach, the source IP addresses in the reply packets from the selected server 14-k are changed not by server 14-k as in FIG. 2, but are instead changed by the router 32. The reply packet flow indicated by a dashed line in FIG. 2 thus passes from server 14-k to client 12 via router 32. 

(11)   Compared to the TCP router approach of FIG. 2, network address translation has the advantage of server transparency. That is, no specific changes to the kernel code of the servers are required to implement the technique. However, both the TCP router and network address translation approaches require that the destination address in a request packet header be changed to a server address so that the server can accept the request. These approaches also require that the source address in a reply packet header be changed to the router address so that the client can accept the reply. These changes introduce additional processing overhead and unduly complicate the packet delivery process. In addition, because of the address changes, the above-described single-address image approaches may not be suitable for use with protocols that utilize IP addresses within an application, such as that described in K. Egevang and P. Francis, "The IP Network Address Translator," Network Working Group, RFC 1631, <http://www.safety.net/rfcl631.txt>, which is incorporated by reference herein. Furthermore, in both the TCP router and network address translation approaches, the router 32 needs to store an IP address mapping for every IP connection. Upon receiving an incoming packet associated with an existing TCP connection, the router has to search through all of the mappings to determine which server the packet should be forwarded to. The router itself may therefore become a bottleneck under heavy load conditions, necessitating the use of a more complex hardware design, as in the above-cited Cisco Local Director. 

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 
In combination, Sawada performs the same function as it does separately of a router that connects a first network and a second network comprising a hardware processor that: sends a predetermined packet to said second network when the predetermined packet to be sent to said second network is received from said first network, and discards a packet when the packet different from the predetermined packet is received from said first network. 
In combination, Armstrong performs the same function as it does separately of obtains a packet to be sent to said first network from a communication relay device 
In combination, Chung performs the same function as it does separately of rewrites a transmitter IP address of the packet to an IP address of said router and sends to said first network when the packet sent from said communication relay device is obtained. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Sawada to include the feature of obtains a packet to be sent to said first network from a communication relay device which is connected between said first network and said second network prior to the transmission to said first network, as discussed by Armstrong, thereby providing information regarding computer devices on a network to other devices without compromising network security or degrading network performance, as Armstrong discloses in ¶ [09]-[14]. 
The results of the combination would have been predictable and resulted in modifying the invention of Sawada, as modified by Armstrong, to include the feature of rewrites a transmitter IP address of the packet to an IP address of said router and sends to said first network when the packet sent from said communication relay device is obtained, as discussed by Chung, thereby decreasing the amount of software needed by an outside device while allowing a client to acquire a reply packet from an outside network, as Chung discloses in col. 3, ll. 25-34. 


Re claim 21: Sawada discloses a non-transitory recording medium storing a computer readable program to be executed by a computer of a router connecting a first network and a second network (e.g. in figure 13, the router (1000) is connected to different subnets, which is disclosed in ¶ [119].), 
execution of the computer readable program by said computer of said router causing said computer of said router to perform: 
sending a predetermined packet to said second network when the predetermined packet to be sent to said second network is received from said first network, and discarding a packet when the packet different from the predetermined packet is received from said first network (e.g. the router contains filtering units that determine whether a received packet has an address directed toward a SV-Auth or authentication server.  If the packet has an address directed toward the authentication server, the packet is forwarded to that destination.  However, if the packet does not include an address to the authentication server, the packet is discarded, which is disclosed in ¶ [123]-[125].). 

However, Sawada fails to specifically teach the features of obtaining a packet to be sent to said first network from a communication relay device which is connected 
However, this is well known in the art as evidenced by Armstrong.  Similar to the primary reference, Armstrong discloses communicating with routers between different networks (same field of endeavor or reasonably pertinent to the problem).    
Armstrong discloses obtaining a packet to be sent to said first network from a communication relay device which is connected between said first network and said second network prior to the transmission to said first network (e.g. the router (28) can be considered as the communication relay device on network (24).  When a device on the network (24) sends a packet to the router (26), this performs the feature of sending data between the first network (14) and the second network (66 or 18)), which is disclosed in ¶ [46].).

However, the combination of fails to specifically teach the features of rewriting a transmitter IP address of the packet to an IP address of said router and sending to said first network when the packet sent from said communication relay device is obtained.  
However, this is well known in the art as evidenced by Chung.  Similar to the primary reference, Chung discloses sending communication through a router to clients and servers on a network (same field of endeavor or reasonably pertinent to the problem).    
Chung discloses rewriting a transmitter IP address of the packet to an IP address of said router and sending to said first network when the packet sent from said communication relay device is obtained (e.g. the system discloses a router that writes 

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 
In combination, Sawada performs the same function as it does separately of a non-transitory recording medium storing a computer readable program to be executed by a computer of a router connecting a first network and a second network, execution of the computer readable program by said computer of said router causing said computer of said router to perform: sending a predetermined packet to said second network when the predetermined packet to be sent to said second network is received from said first network, and discarding a packet when the packet different from the predetermined packet is received from said first network. 
In combination, Armstrong performs the same function as it does separately of obtaining a packet to be sent to said first network from a communication relay device which is connected between said first network and said second network prior to the transmission to said first network. 
In combination, Chung performs the same function as it does separately of rewriting a transmitter IP address of the packet to an IP address of said router and 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Sawada to include the feature of obtaining a packet to be sent to said first network from a communication relay device which is connected between said first network and said second network prior to the transmission to said first network, as discussed by Armstrong, thereby providing information regarding computer devices on a network to other devices without compromising network security or degrading network performance, as Armstrong discloses in ¶ [09]-[14]. 
The results of the combination would have been predictable and resulted in modifying the invention of Sawada, as modified by Armstrong, to include the feature of rewriting a transmitter IP address of the packet to an IP address of said router and sending to said first network when the packet sent from said communication relay device is obtained, as discussed by Chung, thereby decreasing the amount of software needed by an outside device while allowing a client to acquire a reply packet from an outside network, as Chung discloses in col. 3, ll. 25-34. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made).

Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada, as modified by Armstrong and Chung, as applied to claims 9 and 21 above, and further in view of Yokomitsu (US Pub 2004/0218614).

Re claim 11: The teachings of Sawada in view of Armstrong and Chung are disclosed above to teach the features of the independent claim.
However, the combination fails to specifically teach the features of the router according to claim 9, wherein said hardware processor forwards a unicast packet specifying a specific port number to the IP address of said second network corresponding to the specific port number when the unicast packet is received from said first network.
However, this is well known in the art as evidenced by Yokomitsu.  Similar to the primary reference, Yokomitsu discloses a router that is connected to several networks (same field of endeavor or reasonably pertinent to the problem).    
Yokomitsu discloses wherein said hardware processor forwards a unicast packet specifying a specific port number to the IP address of said second network corresponding to the specific port number when the unicast packet is received from said first network (e.g. the router receives a packet of information that specifies a port “80” at the end of an address “"http232.0.0.1:80".  This address is presented in ¶ [62].  Based on recognizing this address, the router forwards this to a computer with an IP address “http://:192.186.0.1:8080”, which is disclosed in ¶ [62] and [67].  This performs the feature of forwarding a packet based on a port corresponding to an IP address.).

[0061] Application A transmits a router discovery packet (sq 1) and the router 2 issues a response (sq 2). Receiving the response, the application 5a transmits a port registration request (sq 3) and the router 2 makes a port assignment response. To the port registration request are associated the external port number "80" of the router 2 and the port number ""8080" and IP address "192.168.0.1" used by Application A. The port numbers and the IP address are recorded in association in the router as well. 

[0062] Application B which receives a communications start packet from a device on the Internet 1 is typically a server application, for example a web server application. When connection is established from the web server 7 having the global IP address on the Internet "232.0.0.2" to Application B on the computer terminal 5 under the router 2, access is made by using "http232.0.0.1:80" (sq 5). The router 2 forwards the packet to the address "http://:192.186.0.1:8080" in accordance with the forwarding rule (sq 6). Receiving the forwarded packet, Application B returns a response packet to the web server 7 (sq 7). After that, in case the computer terminal 5 has accidentally disappeared from the Internet 1, even when a request packet is forwarded to the computer terminal 5 (sq 9) following an access from the web server 7 (sq 8), a response packet is not transmitted, which means the last communications using the external port "80". 

[0063] Each time a packet passes through a registered port, the router 2 updates the timer means 17 and continues port forwarding. When a packet has passed in sq 9, the timer means 17 is no longer updated thus a time-out event takes place. On a time-out event without an incoming packet after the elapse of a predetermined time, the router 2 transmits a port assignment forcible deletion notice to the image server 3a (sq 10) and deletes the port number "80" from the port mapping table 14a. 

[0067] When connection is established from the web server 7 having the global IP address on the Internet "232.0.0.2" to Application B on the computer terminal 5 under the router 2, access is made by using "http232.0.0.1:80" (sq 25). The router 2 forwards the packet to the address "http://:192.186.0.1:8080" in accordance with the forwarding rule (sq 26). Receiving the 

Therefore, in view of Yokomitsu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein said hardware processor forwards a unicast packet specifying a specific port number to the IP address of said second network corresponding to the specific port number when the unicast packet is received from said first network, incorporated in the device of Sawada, as modified by Armstrong and Chung, in order to perform the port forwarding function of a router based on receiving a port ID in the packet mapped to an address and deleting a port when not assigned to an address, which increases security within the port forwarding system (as stated in Yokomitsu ¶ [11]).  

Re claim 23: The teachings of Sawada in view of Armstrong and Chung are disclosed above to teach the features of the independent claim.
However, the combination above fails to specifically teach the features of the non-transitory recording medium to claim 21, wherein the computer readable program causes the computer of said router to perform: forwarding a unicast packet specifying a specific port number to the IP address of said second network corresponding to the specific port number when the unicast packet is received from said first network.

Yokomitsu discloses wherein the computer readable program causes the computer of said router to perform: forwarding a unicast packet specifying a specific port number to the IP address of said second network corresponding to the specific port number when the unicast packet is received from said first network (e.g. the router receives a packet of information that specifies a port “80” at the end of an address “"http232.0.0.1:80".  This address is presented in ¶ [62].  Based on recognizing this address, the router forwards this to a computer with an IP address “http://:192.186.0.1:8080”, which is disclosed in ¶ [62] and [67].  This performs the feature of forwarding a packet based on a port corresponding to an IP address.).

Therefore, in view of Yokomitsu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the computer readable program causes the computer of said router to perform: forwarding a unicast packet specifying a specific port number to the IP address of said second network corresponding to the specific port number when the unicast packet is received from said first network, incorporated in the device of Sawada, as modified by Armstrong and Chung, in order to perform the port forwarding function of a router based on receiving a port ID in the packet mapped to an address and deleting a port when not assigned to an address, which increases security within the port forwarding system (as stated in Yokomitsu ¶ [11]).  

Allowable Subject Matter
Claims 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The underlined portions below were not found in the applied and/or cited prior art references.  In particular, the following concepts were not found: discarding a packet for retrieving a MFP when received from a first network and obtaining, by the router hardware processor, a response packet from a communication relay device that corresponds to the discarded packet for retrieving a MFP in order to be sent to the first network.

Re claim 10: The teachings of Sawada in view of Armstrong and Chung are disclosed above that are applied to the independent claim 9.  The following underlined aspects were not found in any applied and/or cited prior art: 
The router according to claim 9, wherein 
an image forming device (interpretation: MFP including multiple functions such as a scanner function, printer function, and/or fax function and processes a job specified by a user and/or a job received over the internal network, which is disclosed on page 5.  This interpretation is utilized for this claim term hereinafter in the Office Action.) capable of producing printed outputs is connected to said second network, 
said hardware processor discards the packet to retrieve said image forming device when the packet is received from said first network, 
obtains a response packet when the response packet corresponding to the packet to retrieve said image forming device is sent to said first network from said communication relay device, and 
rewrites the transmitter IP address of the response packet.  

Re claim 22: The teachings of Sawada in view of Armstrong and Chung are disclosed above that are applied to the independent claim 21.  The following underlined aspects were not found in any applied and/or cited prior art:
The non-transitory recording medium according to claim 21, wherein 
an image forming device capable of producing printed outputs is connected to said second network, and 
the computer readable program causes the computer of said router to perform: 
discarding the packet to retrieve said image forming device when the packet is received from said first network; 
obtaining a response packet when the response packet corresponding to the packet to retrieve said image forming device is sent to said first network from said communication relay device; and 
rewriting the transmitter IP address of the response packet.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki discloses discarding a packet at a router.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/CHAD DICKERSON/Primary Examiner, Art Unit 2672